            Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 1 of 6



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, NV 89012
4    Telephone: (301)444-4600
     Facsimile: (301)576-6885
5    Email: mac@mbvesq.com
6    Attorneys for Frederick Scott Fischer
7
                                    UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9

10
     FREDERICK SCOTT FISCHER,                          Case No. 2:20-cv-339
11
                    Plaintiff,                         COMPLAINT AND DEMAND FOR
12                                                     TRIAL BY JURY
                     vs.
13
     FULL SPECTRUM LASER LLC,
14
                    Defendant.
15
            Comes now F. Scott Fischer (“Mr. Fischer” or the “Plaintiff”), by and through undersigned
16
     counsel, and as and for his complaint (the “Complaint”) against Full Spectrum Laser LLC (“FSL”
17

18   or the “Defendant”) states as follows:

19                                                Parties

20          1.      Mr. Fischer is a natural person who is a citizen of the State of Nevada by virtue
21
     of his ongoing domicile therein.
22
            2.      FSL is a Nevada limited liability company that, upon information and belief, is a
23
     citizen of both Nevada and California by virtue of its members being citizens of such states; the
24
     full membership – and corollary citizenry – of FSL is not known to Mr. Fischer but will be
25

26
     learned through discovery to the extent relevant to this case.

27
                                 COMPLAINT AND DEMAND FOR TRIAL BY JURY - 1
28
            Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 2 of 6



1                                         Jurisdiction and Venue
2           3.      This Honorable Court enjoys jurisdiction over the instant controversy, pursuant
3
     to the allowances of Section 1331 of Title 28 of the United States Code, as Mr. Fischer alleges
4
     herein, inter alia, a violation of the Fair Labor Standards Act of 1938 as codified at Section 203,
5
     et seq. of Title 29 of the United States Code (the "FLSA").
6
            4.      This Honorable Court enjoys supplemental jurisdiction over the state and
7

8    common law claims set forth herein, pursuant to the allowances of Section 1367(a) of Title 28

9    of the United States Code, as the first cause of action enumerated herein furnishes this

10   Honorable Court with original jurisdiction as alleged supra.
11
            5.      Venue is properly laid in this Honorable Court, pursuant to the allowances of
12
     Section 1391 of Title 28 of the United States Code, as a substantial portion of the work for
13
     which Mr. Fischer was not compensated in accord with federal law occurred in the State of
14
     Nevada.
15

16
                                            General Allegations

17          6.      Commencing July 24, 2017, Mr. Fischer was employed by FSL to sell the

18   Defendant’s various products including, inter alia, differing varieties of laser engraving
19   products.
20
            7.      As an employee of FSL, Mr. Fischer was partially compensated on a commission
21
     basis, paid in arrears following the collection of monies correlative to certain sales.
22
            8.      While employed at FSL, Mr. Fischer was regularly and habitually called upon to
23
     work in excess of forty (40) hours in a given calendar week, and did so without protest.
24

25          9.      On myriad occasions during his employment with FSL, Mr. Fischer worked

26   more than fifty (50) hours in a given calendar week, arriving at the Defendant’s offices early in

27
                              COMPLAINT AND DEMAND FOR TRIAL BY JURY - 2
28
            Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 3 of 6



1    the morning, not departing the Defendant’s offices until late at night, and frequently appearing
2    at the Defendant’s offices on weekends or working remotely on weekends.
3
            10.     At no point did the Defendant ever compensate Mr. Fischer for his overtime
4
     work – at the rate of one and half times normal pay or otherwise.
5
            11.     As an employee of the Defendant, Mr. Fischer became adept at closing sales, and
6
     thusly became entitled to the payment of various commissions pursuant to the Defendant’s
7

8    compensation plan.

9           12.     The Defendant, however, engaged a pattern and practice of creating legally

10   invalid reasons to deny bonus payments to Mr. Fischer and other employees of FSL.
11
            13.     On one occasion, the Defendant retroactively endeavored to alter its bonus
12
     commission structure by changing the computation basis upon which commissions would be
13
     awarded, so as to deny Mr. Fischer monies he had fully earned and was due.
14
            14.     On at least two other occasions, the Defendant simply failed to pay Mr. Fischer
15

16
     commissions he had fully earned and was due to be paid.

17          15.     The Defendant’s pattern and practice of failing to pay commission to Mr. Fischer

18   and others peaked in August 2019 when, after Mr. Fischer closed a number of high-dollar sales
19   and thusly became entitled to an unusually large commission bonus, the Defendant elected to
20
     simply terminate Mr. Fischer and once again refuse to pay him the monies he had rightfully
21
     earned and was fully due.
22
                             General Allegations: Collection of Individuals
23
            16.     Other current and former employees of FSL has been denied the wages they have
24

25   earned, have not been timely paid the wages they have earned, and have not been compensated

26   for overtime hours in a manner that comports with governing law.

27
                             COMPLAINT AND DEMAND FOR TRIAL BY JURY - 3
28
            Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 4 of 6



1           17.     While Mr. Fischer does not presently bring this case as a collective action, he is
2    prepared to maintain this suit on behalf of himself and all others similarly situated, in
3
     conformity with the allowances of the FLSA, should discovery herein yield evidence of a
4
     numerosity of similarly situated parties sufficient to justify such an amendment to this
5
     Complaint.
6
                          Count I: Violation of the Fair Labor Standards Act
7

8           18.     Mr. Fischer repeats and realleges each of the foregoing paragraphs of this

9    Complaint as though fully set forth herein.

10          19.     The FLSA regulates the payment of wages by employers whose employees are
11
     “engaged in commerce or engaged in the production of goods for commerce or are employed in
12
     an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §
13
     207(a)(l).
14
            20.     The Defendant is subject to the overtime pay requirements of the FLSA because
15

16
     the Defendant is an enterprise engaged in commerce.

17          21.     The gross annual volume of sales made by the Defendant, for each relevant year,

18   has been not less than Five Hundred Thousand Dollars and No Cents ($500,000.00).
19          22.     Pursuant to Section 207(a) of Title 29 of the United States Code, Mr. Fischer is
20
     entitled to be compensated “at a rate of not less than one and one-half times the regular rate at
21
     which he is employed” for all hours worked, in excess of forty (40) hours, in a given week.
22
            23.     The Defendant has violated the FLSA by not paying Mr. Fischer the overtime to
23
     which he is entitled under the foregoing allowance of the FLSA.
24

25          24.     Mr. Fischer does not fall within any of the exemptions delineated in Section 213

26   of Title 29 of the United States Code.

27
                              COMPLAINT AND DEMAND FOR TRIAL BY JURY - 4
28
               Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 5 of 6



1              WHEREFORE, Mr. Fischer respectfully prays this Honorable Court (i) enter judgment
2    in his favor, and against the Defendant, for unpaid wages in a sum to be proven at trial; (ii) enter
3
     judgment in his favor, and against the Defendant, for statutory liquidated damages equal to
4
     unpaid wages in a sum to be proven at trial; (iii) enter judgment in his favor, and against the
5
     Defendant, for attorneys’ fees and the costs of litigation, pursuant to the allowances of the
6
     FLSA; and (iv) afford such other and further relief as may be just and proper.
7

8               Count II: Failure to Pay Wages in Contravention of NRS § 608.005, et seq.

9              25.   Mr. Fischer repeats and realleges each of the foregoing paragraphs of this

10   Complaint as though fully set forth herein.
11
               26.   On September 6, 2019 – a date more than five (5) days preceding the filing of
12
     this suit – Mr. Fischer, through counsel, made a demand upon the Defendant for payment of the
13
     commission wages he has earned but not been paid (the “Demand”).
14
               27.   Following making of the Demand, the Defendant has continued to fail to pay Mr.
15

16
     Fischer the wages to which he is legally due.

17             WHEREFORE, Mr. Fischer respectfully prays this Honorable Court (i) enter judgment

18   in his favor, and against the Defendant, in a sum equal to his unpaid wages, to be proven at trial,
19   in accord with the allowances of NRS § 608.140; (ii) enter judgment in favor of Mr. Fischer,
20
     and against the Defendant, for attorneys’ fees and the costs of litigation, pursuant to the
21
     allowances of NRS § 608.140; and (iii) afford such other and further relief as may be just and
22
     proper.
23
     /
24

25   /

26   /

27
                              COMPLAINT AND DEMAND FOR TRIAL BY JURY - 5
28
            Case 2:20-cv-00339-APG-DJA Document 1 Filed 02/17/20 Page 6 of 6



1                                               Jury Demand
2           Pursuant to, and in accordance with, the allowances of Federal Rule of Civil Procedure
3
     38, Mr. Fischer prays a trial by jury on all matters so triable.
4

5

6
            Dated: February 17, 2020.               Respectfully Submitted,

                                                    /s/ Maurice B. VerStandig
7
                                                    Maurice B. VerStandig, Esq.
8                                                   Nevada Bar No. 15346
                                                    THE VERSTANDIG LAW FIRM, LLC
9                                                   1452 W. Horizon Ridge Pkwy, #665
                                                    Henderson, Nevada 89012
10
                                                    Telephone: (301) 444-4600
11                                                  Facsimile: (301) 576-6885
                                                    mac@mbvesq.com
12
                                                    Attorneys for Plaintiff F. Scott Fischer
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                              COMPLAINT AND DEMAND FOR TRIAL BY JURY - 6
28
